In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00435-CR
       ___________________________

  CLARENCE WILLIAM DAVIS, Appellant

                       V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 3
            Tarrant County, Texas
         Trial Court No. 1585738D


Before Womack, J; Sudderth, C.J.; and Wallach, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Pro se appellant Clarence William Davis attempts to appeal from his conviction

for possession of one gram or more but less than four grams of cocaine. See Tex.

Health & Safety Code Ann. §§ 481.102(3)(D), 481.115(c). On October 24, 2019,

Davis pleaded guilty pursuant to a plea bargain, and in accordance with that plea

bargain, the trial court sentenced Davis to ten years’ confinement. The trial court’s

certification of Davis’s right of appeal states that this “is a plea-bargain case, and

[Davis] has NO right of appeal.”

      On November 21, 2019, we notified Davis and his attorney of record by letter

of the trial court’s certification. See Tex. R. App. P. 25.2(a)(2). In our letter, we

informed Davis that if he or any party desiring to continue the appeal did not respond

by Monday, December 2, 2019, showing grounds for continuing the appeal, the

appeal could be dismissed. See Tex. R. App. P. 25.2(d), 44.3. Davis did not respond

to our letter. Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(a)(2),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 16, 2020




                                           2